This is an action to recover on a note for $5,000, executed by Ashley Horne and Son, and now owned by the plaintiff. *Page 836 
From the order of the clerk of the Superior Court of Johnston County, denying the petition that the petitioners be made parties defendant in the action, and have leave to file an answer to the complaint, the petitioners appealed to the judge who affirmed the order of the clerk. The petitioners appealed to the Supreme Court.
The petitioners are not necessary parties to the action. The order denying their petition is not reviewable by this Court. For that reason, the appeal is
Dismissed.